Citation Nr: 0737483	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2005, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in June 2006.  The veteran testified at a hearing 
before the Board in September 2007. 


FINDINGS OF FACT

1.  In an October 1976 rating decision, the RO denied 
entitlement to service connection for left knee disability; 
the veteran did not file a notice of disagreement.

2. In May 2005, the veteran filed a request to reopen his 
claim of service connection for left knee disability. 

3.  Evidence received since the October 1976 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for left knee disability.  


CONCLUSIONS OF LAW

1.  The October 1976 rating decision denying service 
connection for left knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant..  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).

The record shows that a VCAA notice letter was furnished to 
the appellant in June 2005.  After reviewing this letter, the 
Board finds that it clearly and adequately informed the 
veteran of the types of evidence necessary to reopen his 
claim as well as the types of evidence necessary to 
substantiate the underlying service connection claim.  See 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  Further, the 
veteran was also advised of the types of evidence VA would 
assist in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  The June 2005 letter also 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The June 
2005 letter was also furnished to the appellant prior to the 
August 2005 rating decision which gives rise to this appeal; 
it was therefore timely notice.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).  The Board finds that timely and 
adequate VCAA notice was furnished to the appellant and that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The veteran was furnished a Dingess notice 
letter in March 2006.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case shows efforts 
by VA to obtain additional service medical records.  The 
veteran was also afforded an examination.  

Analysis

The veteran's claim of service connection for left knee 
disability was denied in an October 1976 rating decision.  
The veteran did not file an appeal, thus the rating decision 
is final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for left knee disability was received in May 2005, 
and the regulation applicable to his appeal provides that new 
and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1976 decision, the report of the 
veteran's January 1956 separation examination (showing 
clinically normal lower extremities) was of record along with 
certain military records showing that the veteran was treated 
on a number of occasions in 1954 and 1955 for derangement of 
the left knee.  It appears that actual service medical 
records documenting the particulars of the treatment were not 
of record.  In addition, a VA examination report dated in 
July 1976 reflected a diagnosis of bursitis of the left knee.  
Based on the record at that time, the RO denied service 
connection for left knee disability based on a finding of no 
continuity of symptomatology to link the current left knee 
disability to the inservice injury.  As already noted, the 
veteran did not initiate an appeal from the October 1976 
rating decision denying his claim.  Therefore, VA may not 
undertake another merits analysis of the underlying service 
connection claim unless new and material evidence is 
received.    

Turning to the evidence which has been received since the 
October 1976 decision, the Board notes that newly received 
evidence includes private and VA medical records showing that 
the veteran has a current left knee disability.  The veteran 
as also submitted his own statements and testimony.  
Duplicate copies of the service records documenting treatment 
in service in 1954 and 1955 have also been submitted.  The 
record shows that in connection with the veteran's request to 
reopen his claim, the RO requested additional service medical 
records, but it appears that such records were destroyed in 
the 1973 fire at the National Personnel Records Center and 
clinical records cannot be reconstructed.  The RO also 
directed that a VA examination and review of the claims file 
be conducted.  Of record is an April 2006 report of that 
examination with an opinion by the examiner that any 
relationship to the current arthritis to the left knee injury 
was speculative since the veteran has arthritis over multiple 
areas of the body.  

The Board notes here that it is not entirely clear whether 
the RO determined the claim to be reopened.  However, 
regardless of the RO's determination as to whether new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

It appears that the RO, at the time of the October 1976 
rating decision, had knowledge of the inservice treatment for 
derangement of the left knee.  The RO also had medical 
evidence of current left knee disability as shown by VA 
examination in 1976.  It was also implicit in the veteran's 
contentions at that time that he believes that his left knee 
disorder was causally related to the inservice injury.  The 
RO determined, however, that the clinically normal findings 
on discharge examination in January 1956 and the lack of 
documented left knee problems from 1955 to 1976 weighed 
against a causal connection to service.  The RO found a lack 
of a continuity of left knee symptoms for approximately 20 
years after service, and the RO denied the claim.  

After reviewing the evidence received since the October 1976 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 1976.  
The veteran has a current left knee disorder, but the RO was 
aware of a current left knee disorder in 1976.  
Unfortunately, no additional service medical records have 
been obtained, and the copies of morning reports, etc. 
submitted by the veteran showing treatment in 1954 and 1955 
for derangement of the left knee are duplicates of records 
which were in the claims file and considered by the RO in 
1976.  The veteran's statements and testimony essentially 
reiterate the same contentions he was advancing in connection 
with his original claim in 1976.  To the extent his 
statements and testimony express his opinion as to medical 
causation, as a layperson the veteran is not competent to 
offer such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Lay assertions of medical causation cannot serve as 
a predicate to reopen the veteran's claim.  Moray v. Brown, 5 
Vet.App. 211, 214 (1993).  With regard to the negative April 
2006 VA medical opinion, evidence that is unfavorable to the 
appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  

In sum, the Board finds that the evidence received since the 
1976 rating decision does not raise a reasonable possibility 
of substantiating the left knee disability claim.  As such, 
new and material evidence has not been received and the claim 
has not been reopened.  




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for left knee disability.  The 
appeal is denied. 




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


